Name: Commission Regulation (EEC) No 1784/90 of 28 June 1990 amending Regulation (EEC) No 3929/87 on harvest, production and stock declarations relating to wine- sector products
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  cultivation of agricultural land;  food technology;  agricultural activity
 Date Published: nan

 No L 163/50 Official Journal of the European Communities 29 . 6 . 90 COMMISSION REGULATION (EEC) No 1784/90 of 28 June 1990 amending Regulation (EEC) No 3929/87 on harvest, production and stock declarations relating to wine-sector products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3929/87 is hereby amended as follows : 1 . The following is added to the first subparagraph of Article 4 ( 1 ) : 'Such declarations shall not cover Community wine products obtained from grapes harvested during the same calendar year as that in respect of which the stock declaration is made.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 3 (4) thereof, Whereas during certain wine years very early harvests may mean that certain operators hold products obtained from the new harvest at 31 August, the date laid down for the entry in the accounts of stocks to be declared in accor ­ dance with Article 4 of Commission Regulation (EEC) No 3929/87 (3) ; whereas care should be taken to prevent such products being entered in the accounts twice, as stock and as products appearing in the production declaration, by specifying that they must not be the subject of stock declarations ; Whereas the difficulties which justified the exemption on a transitional basis for certain categories of producers in Greece from the obligations laid down in Articles 1 and 3 of Regulation (EEC) No 3929/87 have not disappeared ; whereas the derogation arrangements laid down for the abovementioned producers should accordingly be extended for one wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 2. In Article 16, ' 1984/85 to 1989/90 is replaced by '1984/85 to 1990/91 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 132, 23 . 5. 1990, p. 19 . (3) OJ No L 369, 29 . 12. 1987, p. 59 .